 570DECISIONS OFNATIONALLABOR RELATIONS BOARDFarlow Rubber Supply,Inc.andLocal 141, UnitedRubber,Cork,Linoleum&PlasticWorkers ofAmerica,AFL-CIO, CLC. Case 21-CA-9879October 7, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August 13, 1971, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, General Counsel filed exceptions to theTrialExaminer's Decision and a supporting brief.Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,[ conclusions, and recommendations of theTrial Examiner.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELEO F LIGHTNER, Trial Examiner: This proceeding washeard before me in Los Angeles, California, on June 15,1971, on the complaint of General Counsel, as amended,and the answer of Farlow Rubber Supply, Inc, hereincalled the Respondent.[ The complaint alleges violations ofSection 8(a)(3) and (1) and Section 2(6) and (7) of the LaborManagement Relations Act, 1947, as amended, 61 Stat.136,herein called the Act. The parties waived closingargument, and briefs filed by the General Counsel andRespondent have been carefully considered.Upon the entire record,2 and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTThe complaint alleges, the answer admits, and I find, thatRespondent is a California corporation, engaged in therepair and servicing of rubber products at its plant in LosAngeles, California. In the normal course and conduct ofitsoperations, Respondent annually performs services forwhich it receives an amount in excess of $50,000 fromcustomers,eachofwhich annually purchases fromsuppliers located outside the State of California or sells tocustomers located outside the State of California goods,products, and services in excess of $50,000, or whose grossannual volume of business exceeds $500,000.The complaint alleges, the answer admits, and I find, thatRespondent is, and at all times has been, an employerengaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 141, UnitedRubber,Cork,Linoleum & PlasticWorkers of America, AFL-CIO, CLC, hereincalled theUnion,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIRLABOR PRACTICESORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Farlow Rubber Supply, Inc , itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order.IThe General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wa/I Products, Inc,91NLRB 544,enfd. 188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing his findingsA.The IssuesThe principal issues raised by the complaint and answer,and litigated at the hearing, are whether the Respondent:(1) engaged in conduct constituting interference, restraint,and coercion, thus violative of Section 8(a)(1) of the Act by,(a)William Brown or Chadwick Brown, in November 1970or January 1971, at or near Respondent's plant, threateningemployees with discharge because of union membership,'A charge was filed on March 12, 1971 A complaint was issued onApril 29, 1971, and amended at the outset of the hearing herein, limited tothe location of the Respondent's plantThe amendment was a change in location from 743 Ceres Street, LosAngeles, to 17907 South Figueroa Street, Los Angeles Thereafter, counselforRespondent asked William F Brown, president, when the plant wasmoved from Los Angeles to Gardena, and was advised that this hadoccurred on June I I find this conflict of no consequence to the decisionherein4Certain errors in the transcript have been noted and corrected193 NLRB No. 70 FARLOW RUBBER SUPPLY, INCsympathies,oractivities;or (b)WilliamBrown orChadwick Brown, in November 1970 or January 1971, nearRespondent's plant threatening to close the plant becauseof union membership, sympathies, or activities of itsemployees; or (c) William Brown or Chadwick Brown, inNovember 1970 or January 1971, interrogating employeesconcerning their unionmembership, sympathies, oractivities, or that of other employees; or (d) William Brownor ChadwickBrown, in November 1970 or January 1971, ator near Respondent's plant, promising economic or otherbenefits toinduce employees to forego their support of theUnion; or (e) William Brown or Chadwick Brown, inNovember 1970 or January 1971, at or near the plant ofRespondent, soliciting employees to engage in surveillanceof the union activities of their fellow employees; or (2)whether the suspension of Marvin W. Jackson, on March 1,1971, or his discharge, on March 3, 1971, and Respondent'sfailureand refusal thereafter to reinstate him, werediscriminatorilymotivated and thus violative of theprovisions of Section 8(a)(3) and (I) of the Act.Respondent, by answer, denied the commission of anyunfair labor practice.BSupervisory PersonnelThe complaint alleges, the answer admits, and I find, thatWilliam F. Brown, president, Chadwick Brown,3 secretary-treasurer,and Huston Neely, plant manager since January1971, at all times material herein, except for the limitationstated as to Huston Neely, have been and are agents ofRespondent, within the meaning of Section 2(13), andsupervisors, within the meaning of Section 2(11) of the ActC.BackgroundSinceDecember 1968, Respondent has been jointlyowned and operated by William F. Brown and ChadwickBrown, who hired no plant superintendent prior to January1971.A petition for election in Case 21-RC-12066 was filed onJanuary 25, 1971, reflecting an estimated total number ofemployees, in the unit, of 12 A stipulation for certificationupon consent election was executed on April 7th A tally ofballots, of an election held on April 16th, reflects 16 eligiblevoters, who cast 5 votes for and II votes against the Union.The record is confused relative to the time and extent ofthe union activitiesof the employees, and more particularlyof Marvin Jackson, alleged discriminatee herein.According to Jackson, the employees began discussingthe possibility of seekingunionrepresentation in October1970. Jackson acknowledged that all of these discussionswere after working hours, in the evening, in a bar identifiedas Rockaway. Thomas Schulte, employed by Respondentat the time of his testimony, asserted the conversationrelative to obtaining union representation commenced inthemiddle of 1970 and Jackson was a participant.9Referred to in the record as BobThe precise recitation of Schulte,which I find incomprehensible, was"Well, I believe that they were either mailed to me or to Marvin JacksonMarvin had told me, oh, last November or January or something, that thecards were actually mailed to me I don't remember but they could havebeen "5Leitsch asserted that he,at the time of his testimony,was manager of571According to Jackson, he selected the particular unionbecause he saw an advertisement identifying the union onthe back of an unidentified sport shirt. Jackson assertedthat in early October he contacted Joe Guerrero, whom heidentified as an organizer and representative of the Union,from whom he obtained authorization cards. However,Schulte asserted that the authorization cards were mailed toSchulte inNovember or January.' Asked if Jacksondistributedany of the authorization cards to otheremployees, Schulte responded, "He may have. I distributedmost of the cards, but he possibly gave out some too."Jackson asserted that he never passed out cards at the plantbut, inferentially, did pass out cards during his conversa-tions with other employees at the Rockaway Bar. WhileJackson related that he attended four or five unionmeetings, the time and place of these meetings is obscure.D.Interference,Restraint,and CoercionHarold G. Leitsch was employed by Respondent, fromthe latter part of October 1970 until the end of March 1971,initiallyas a grinder and later on other jobs.5 Leitschrelated that in November 1970, he drove Chadwick Browna distance of 5 or 6 city blocks, in Respondent's truck, toenable Chadwick Brown to pick up his car, which was beingrepaired. Leitsch asserted that in this short span of timeBrown inquired whether Leitsch had heard anything aboutthe "union coming." Leitsch responded in the negative.However, Leitsch asserted that he advised Brown that if theUnion did come in "it's going to be your own faultbecauseyou have made a lot of promises to the employees, fromwhat everyone has told me, that you have not kept. I saidwhat you should do is try to makesomekind of a set-up ordoing something for them if you don't want theunion in."Leitsch stated that Brownassertedthat it the Union cameinBrown knew of four employees he was going to fire.Leitsch asserted that he advisedBrownthat Leitsch did notthink that this was really the way to solve the problem or todo things. Leitsch asserted that Brown then stated that iffiring the employees did not work they would close up thebusiness. Leitsch asserted that he advised Brown that thatwould not solve the problem, that if Brown wanted to haveany kind ofa businesswhere he had a good relationship heand the employees had to work together. Leitsch assertedthat the conversation terminated with Brown requestingLeitsch to advise Brown if Leitsch heard anything and thatBrown wanted Leitsch to identify who was active on behalfof the Union. Leitsch acknowledged that he did not hearanything about the Union, inferentially from otheremployees in the plant, until a week after the relatedconversation with Chadwick Brown.While ChadwickBrowndid not expressly deny therecitationofLeitsch,and did acknowledge makinginquiries relative to employees' knowledge of theunion, Ifind Leitsch to have been unimpressive as a witness. I findan apartment, drove an icecream truck,and was also an ordained priest intheAmerican Orthodox Catholic ChurchHe explained that he took histraining, to becomea priest, in New York City and thatit comprised oneyear of working with the bishopand the pnmate,the latter being identifiedasW H Swinger His current activity in the matter of conducting religiousservices is obscure 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDno other evidence in the record of threats by either of theBrowns, of the types described. I also find it improbableand implausible that Leitsch, having denied knowledge ofthe existence of any union activity, would seek to advisemanagement how to avoid such a possibility I am thereforeconstrained to reject the testimony of Leitsch except as tothe portion related to the initial inquiry.KenMyer has been employed by Respondent forapproximately 2 years as a machinist Myer asserted that hehad two conversations relative to the Union with manage-ment. He first talked to Chadwick Brown, in late Novemberor early December 1970, in the shop. According to Myer,Brown advised that he had heard a rumor about unionactivity and inquired if Myer was involved. Myer crediblyrelated that he responded that someone had approachedhim, inquired about Myer's opinion about the Union, andthatMyer had responded that he had not formed anyopinion at that time. This terminated his conversation withBrown. The second conversation was in late December inthe plant office. Chadwick Brown called Myer into theoffice and William Brown was present. One of the Browns,Myer was uncertain which, inquired if Myer was involvedin any union activity. Myer asserted that he didn't knowanything about union activities, but the Union might be asolution to some of the problems the employees had aroundthe shop like bad working conditions. Myer asserted thatChadwick Brown made some comment about absenteeismand tardiness which needed correction also. William Brownasked Myer which union the employees would contact andhe responded that he did not know. Myer, having hismemory refreshed by his pretrial statement, asserted thatone of the Browns asked if he had signed an authorizationcard or passed out authorization cards and that heresponded in the negative. This ended this conversation.Thomas Schulte credibly related that, in December 1970,after work one evening, he met Chadwick Brown in a barnear the plant. During an extended conversation, Schultementioned that conversations, apparently comprised offalse reports,were initiated by employees to see if theywould be repeated to management and come back to theemployees. Schulte asserted that Chadwick Brown respond-ed "Oh, you mean like the union?" Schulte asserted heresponded in the affirmative. I find this incident of noconsequence since it does not constitute interrogationHowever, the conversation permits an implication thatBrown had heard of union activity, from unidentifiedemployees.Marvin Jackson, alleged discriminatee herein, assertedthat in early January 1971, at approximately 3 or 3:30 p.m.,he had a conversation with Chadwick Brown, who inquiredifhe had heard anything about union activities starting atFarlow Rubber, to which he responded in the negative.Jackson asserted that he also had a conversation withWilliam Brown in January 1971, after working hours oneevening, at the Rockaway Bar, during which WilliamBrown inquired whether Jackson had heard anything abouta union being started at Respondent's plant, to which6 Inaccurately stated by Jackson to have been in November 19697While the record reflects that Jackson absented himself from hisemployment, by Respondent, for approximately 2 months, in the spring of1970, during which time he apparently sought employment by competingJackson responded that he did not know anything about it.William Brown denied having a conversation with Jacksonrelative to the Union. On this conflict, I credit WilliamBrown.William Brown asserted that he could remember "veryvaguely" asking Ken Myer if Myer had heard any rumorsabout the Union being organized in the shop, however, hecould not placethe timeof the conversation and could notrecallmaking anyreference to absenteeismor tardiness.Asked on how many occasions he had talked to employeesrelative to the union activity in the shop, William Brownresponded that he did ask some employees if there was anyunionactivity in the shop, and it might have been as earlyas August or September 1970; however, he could not recallbunging it up more thanone time,or precisely to whom itwas that he directed the inquiry.It is undisputed that William Brown did address theemployees,at a meetingof the employees, 3 days before theelection, during which he expressed his views relative to theunion. There is no contention that this speech was violativeof the Act.Chadwick Brown could not remember if he had aconversation with Myer relative to the Union, asserting thathe may have asked him if there was union activity in theshop.Chadwick Brown alsoassertedthat he may haveasked several employeesif there wasunion activity in theshop but it was "no moreor lessthan that." ChadwickBrown asserted that he had heard a lot of rumors that therewas union activity and that a union would be coming in.Everyone who was asked denied knowledge. ChadwickBrown asserted that there was no badgering and no inquiryas to whether the employees were "doing this or that."Chadwick Brown could not identify the employees towhom he addressed his questions.I find both William Brown and Chadwick Brown crediblewitnesseson the basis of demeanor, as well as from acareful scrutiny of their testimony and consideration of itsplausibility.Accordingly,my findings are limited tointerrogation of the identified employees.The Suspension of Jackson on March 1 andHis Discharge on March 3Jackson commenced working at Respondent's plant, forthe predecessor owner, in November 1962. Prior to theacquisition of the Respondent by the Brown brothers inDecember 1968,6 Jackson for 4 years had been foreman,and during that period of time had worked in the office inpricing,as well as running alathe in the shop. At the time ofhis termination he was building rubber rollers.?Jackson asserted that he slipped on a carpet, at home,and hurt his back. He called the plant, on Tuesday,February 23, reported that he had hurt his back andintended to seek medical attention from a doctor. OnWednesday, February 24, he reported for work and wasadvised by Neely, plant superintendent, that he should havea doctor's certificate certifying that he was capable ofreturningtowork. Jackson acknowledged having advisedfirms, I find that the evidence relative to Jackson'sactivity, in eitherFebruary or March, or possibly in April or May 1970, too remote forconsideration or discussion herein FARLOW RUBBERSUPPLY, INC.573Respondent, inferentially Neely, that he had been attendedby Dr. Mueller, who allegedly was located in HuntingtonPark.8William F. Brown related that when Jackson was advisedthat he needed a medical release, Jackson asserted he wouldobtain it and be at work on Thursday. Jackson did work allday on Wednesday. On Thursday, about 10:30 a.m.,Jackson advised William F. Brown, by telephone, that hehad been unable to reach the doctor who had treated him,identifyingDrMueller as the doctor in question, andadvising that he would attempt to obtaina releaselater thesame day and be at work Friday morning. Jackson did notreport for work on Friday, but did call William F. Brown atapproximately 10:30 a.m. At thattime,Jackson advisedthat the doctor would not give him a release until the doctorwas paid, and Jackson inquired if he could pick up hispaycheck, in order to be able to pay the doctor and obtainthe release. Brown responded that the payroll would beready, at the usual time, approximately 3 p.m. Friday isplant paydayWhen Jackson arrived at the plant, heinquired ofWilliamBrown if the payroll had beenprepared. Brown responded that Charlotte Stilson, secretar-y and bookkeeper, who makes up the payroll, was thenpreparing it. The plant office is comprised of two rooms.One room is the office of William F. Brown and ChadwickBrown. In the outer office, Charlotte Stilson has her desknext to a safe or vault.9Charlotte Stilson had been employed, by Respondent, forapproximately 1 year at the time of her testimony. Thebooks and records of Respondent are under her control andit isher responsibility to lock them in the safe at night. Sherelated that she saw Jackson about 3 p.m. on Friday,February 26, at which time he inquired if he could have hispaycheck, which had not yet been prepared. She advisedhim accordingly. She related that, at that time, she had onher desk all of the records of Respondent, includingaccounts receivable, accounts payable, customer ledgers,price records, and time cards. During the time Jackson wasin theoffice,Hale came in, for a short period, then left.Jackson inquired if Falcon Wheel was contributing toStilson's salary, and she responded in the negative. Jacksonthen asserted that if Falcon Wheel was not then contribut-ing that he knew for a fact that in the future, they would bepaying part of Stilson's salary and that he had thatinformation from a reliable source. Jackson then inquiredas to the hourly rate being paid another employee,identified as Joseph Fierro. Stilson responded that shecould not give him that information. Jackson then advisedStilson that if Stilson would go to the restroom Jacksoncould look at the records and Stilson wouldn't haveanything to do with it. Stilson advised Jackson to forget it,that Stilson could not leave the office or let anyone see thebooks as they were her responsibility. After Jackson'spaycheck had been prepared, Stilson handed it to WilliamF. Brown, for signature. Upon receiving his check, Jacksonleft the office. Stilson promptly advised both William F.Brown and Chadwick Brown as to the request whichJackson had made. Stilson asserted that she was "shook" bythe experience as she was scared to leave and did not knowhow to handle the situation.William F. Brown credibly related that as a result ofStilson's report, he and his brother, Chadwick Brown,decided to suspend Jackson for 3 days to provide themessential time to analyze "what the repercussions could beand why he was doing what he did or why it happened andwhat was the reasoning behind it and everything else."William Brown advised Neely to contact Jackson at home,over the weekend, and to advise him that, as a result ofwhat had happened at the office, both Browns had decidedto suspend him for 3 days, until they could make a decisionon what else to do. Neely did not reach Jackson prior toJackson's arrival at the plant on Monday morning, at whichtime Neely advised him of his suspension.On Monday morning, Jackson presented a doctor'sreportsignedbyDr.G.W. Rheinchild.10 Jackson,appearing as a witness during General Counsel's case-in-chief,asserted thatNeely, on March 1, advised thatJackson was suspended for 3 days for "harrassing thesecretary and trying to get information from her." Neelyadvised that this related to the events of the prior Friday.Jackson acknowledged asking Stilson what hourly rateFierrowas being paid. He also acknowledged that sheadvised that she could not give him that information as itwas confidential. He denied asking Stilson to leave her deskand go to the restroom so he could look at the records. Onthis conflict, I credit Stilson.William F. Brown credibly related that later the sameday,Monday, March 1, in a telephone conversation inwhich his brother, Chadwick Brown, participated, thatJackson inquired about the suspension and William Brownadvised that they were going to analyze what Jackson didand then make a determination as to the action they shouldtake, and he would be advised if they were going toterminate him or allow him to continue as an employee.Brown asserted that Jackson advised that he was only"kidding" in his conversation with Stilson. Brown relatedthat he advised Jackson that Jackson had placed theCompany in jeopardy, since it involved everyone workingin the plant if the records had been removed or taken out orcopied. Brown related that Respondent is a job shop, thatthe accounts have taken years to build up, and thatknowledge of the identity of Respondent's customers wouldhave tremendous value to the competitors. William Brownrelated that he and his brother had put in a fireproof vaultin preference to machines which they needed, in the plant,to protect the records against fire or theft. William Brownasserted that Jackson then inquired about his vacation pay,asserting that he was entitled to I week's vacation pay.Brown advised Jackson that he was not entitled to vacationpay but they would have to make a determination on thatmatter and that Jackson would be advised by Wednesday.While Chadwick Brown's recitation of the conversationB Jacksonasserted herein thatso far as he knew there was no DrMueller in HuntingtonParkHis explanationof the reason he gave thename of Dr Mueller, as the attending physician, was that he did fall andhurt his back "and sometimesifyou don't tellthem a lie, they just don'tunderstandthe reasonand t wanted to protect my job "9 Stilson's office was described as approximately 10 feet square, and theadjacent vault as being about 6 feet square.The outeroffice also contains adesk usedby LarryHale, who was identified as president of Falcon WheelCorp, the distributorfor Respondent10 Jackson acknowledged that Dr Rheinchild did not treat him andnever examinedhim, but hadprepared the statement based entirely onJackson's report that he had been injured onFebruary 23 574DECISIONS OF NATIONAL LABORRELATIONS BOARDwith Jackson, on Monday, March 1, is not four-square withthe recitation of his brother, I do not find any variationwhich would cause me to modify my credibility findings.This is particularly true since Jackson was not recalled as arebuttal witness, and thus did not dispute the recitation ofeitherWilliam F. Brown or Chadwick Brown relative to hisconversations with them on March 1, 2, or 3.William Brown related that he had a further telephoneconversation with Jackson on Tuesday, March 2. On thatdate, Jackson advised both Browns that if he was not givenhis vacation pay, he would go to the labor commissionerand have Respondent's time cards audited, asserting thathe did not believe that the employees had been paid for allof their overtime. William Brown asserted that he advisedJackson that he was welcome to go to the commissioner oranyone elseWilliam Brown related that he advised Jackson, in atelephone conversation, onWednesday, March 3, that heand his brother had decided to discharge Jackson becauseof Jackson's efforts to compromise the Company, that theyhad lost confidence in him and felt that he wasuntrustworthy, and that they did not know why Jacksonwanted Company records but were aware of his attempt toobtain them. Brown asserted that Jackson's response wasthat he was "kidding." i iWilliam Brown related that, on Monday, March 1, anemployee, identified as John Tracey, advisedWilliamBrown and his brother, Chadwick, that Jackson had beenattempting to go into the rubber business as a competitor.William Brown asserted that Tracey advised that, inJanuary, Tom Schulte and Jackson approached Tracey togo into business with them and with Milton Cooper, who atthat time owned the building in which Respondent waslocated Cooper also owned a building in what is identifiedas the Watts section of Los Angeles, which contained 10thousand square feet, with heavy power, and which wasvacant. Tracey advised that Cooper's daughter and son-in-law were going to manage the business, that Jackson andSchulte were going to put up $2,500 each. They advisedTracey that he would have a better job and make moremoney and could have a part ownership. According toBrown, Tracey related that Jackson and Schulte haddiscussed this matter with him on two or three differentoccasions.Tom Schulte, recalled as a witness for Respondent,related that he did attend a meeting with Cooper andJackson. He was uncertain if it was in December 1970, orJanuary or February 1971 The meeting was at a building1 iJackson acknowledged that he was advised that he was suspended for3days, and thereafter he was advised that he was being terminatedHowever, Jackson's version of his discharge notice was that he talked toCha4wickBrown,who advised that he was terminating Jackson "because Iwas working for the union and trying to get valuable information for themfrom the secretary " I do not credit this assertion of Jackson, for thereasonsexplicated, infra11William Brown related thenatureof the business of Respondent asrebuilding industrial rollers,molding rubber products, building manholegaskets and cutting them, casting polyurethane resins, casting polyurethaneon mandrels, and cutting washers off them In other words, they are a jobshop industrial rubber company11 In fact,William Brown asserted that one reason he was hesitantabout discharging Jackson was the fact that Jackson is a good rubberbuilder, and that it takes a long time totrain agood rubber builder It wasfor this reason that Brown was not anxious to dispense with the services ofowned by Cooper near 100thStreet.The meeting was forthe purpose of discussing whether they could go intobusiness, with Cooper supplying a substantial portion of thecapital.According to Schulte, Jackson estimated that itwould require $25,000, while Schulte's estimatewas higher.Theproposedbusinesswas identical to that ofRespondent.12 Schulte related that Jackson was familiarwith the rubber business.13 Schulte related that he is thepolyurethane man at Respondent's plant and would haveassumed the same responsibility in the proposed plant.Schulteasserted that they discussed who would beemployed and how many would be involved, and Cooperindicated that his daughter and son-in-law would beinterested. Schulte acknowledged that he discussed thismatter with Tracey a few dayslater.Cooper inquired whythey thought they could get business or, alternatively, ifthere was that much business around town and Jacksonresponded that he could get the customers and pricingnecessary. t4CONCLUDINGFINDINGS1.Interference, restraint, and coercionIt is beyond question that the interrogation engaged in byWilliam Brown and Chadwick Brown was violative of theproscriptions of Section 8(a)(1) of the Act. Prior to theBlueFlashcase,15 all interrogation relative to union member-ship, activities, and desires was held to beper seunlawful.InBlue Flashthe Board found legitimate reason for inquiry,when conducted with appropriate safeguards. The Boardheld that the test is whether, under all the circumstances,interrogation reasonably tends to restrain or interfere withthe employees in the exercise of rights guaranteed by theAct.The Board further elaborated in its decision in theJohnnie's Poultrycase16 inwhich the Board stated that thepurposes which the Board and Courts have held legitimate(permitting interrogation) are of two types: verification ofthe union's claimtomajoritystatusto determine whetherrecognition should be extended. . . . and investigation offacts concerningissuesraised in a complaint, where suchinterrogation is necessary in preparing the employer'sdefense for the trial of a case.There is no indication in this record of the existence ofeitherof the conditions outlined by the Board in theJohnnie's Poultrycase, nor were the enumerated safeguardstaken.Accordingly, I find the interrogation of employeesJackson, but on balance decided itwas too dangerous to continue him11Jackson's sole appearance as a witness was duringGeneral Counsel'scase-in-chief and precededthe testimony of William Brown and SchulteJackson was not called asa rebuttal witness Jackson acknowledged that heand Schulte approached Cooper withan idea of interestingCooper ingoing into the rubber business Jackson placedthe time of meeting asbefore January However, Jackson denied knowledge that Cooper had abuilding inWatts Jackson, in conflict withSchulte,denied advisingCooper that he could obtaina customer list and the pricingstructureJackson asserted that Cooperwas to invest$15,000 whilehe was to raiseeither $2,000 or $4,000Jackson deniedapproaching Tracey, asserting thatTracey approached him Jacksonthen asserted that the meeting withCooper was 6 months prior to his discharge Where Jackson'stestimony isin conflict with the others, set forthsupra,Ido not credit Jackson15Blue Flash Express, Inc,109 NLRB 59116Johnnie's Poultry Company,146 NLRB 770, 775 FARLOW RUBBER SUPPLY, INC.byWilliam F. Brown and Chadwick Brown, in eachinstance, as found in the section titled "Interference,Restraint, and Coercion," coercive and thus violative of theprovisions of Section 8(a)(1) of the Act.There is not a scintilla of evidence in this record thatWilliam Brown, at any time, threatened any employee withdischarge because of his union membership, sympathies,and activities, or threatened to close the plant because ofthe union membership, sympathies or activities of theemployees, or promised economic or other benefits toinduce the employees to forego their support of the Union.or solicited an employee to engage in surveillance of theunion activities of fellow employees The only evidence thatChadwick Brown engaged in any of these enumeratedactivities was the testimony of Leitsch, which I have foundnot credible. Absent evidence to support the allegations ofparagraphs 10, 11, 13, and 14 of the complaint, I willrecommend dismissal of said allegations.2.The suspension and discharge of JacksonAn essential condition to a finding of discriminatoryconduct by an employer is evidence from which it may beinferred that the employer had knowledge of the employ-ees' union activities.In numerous cases the Board and Courts have held thatdirect knowledge of an employee's union activities is not asine qua nonfor finding that an employee had beendischarged because of such activity, but may be inferredfrom the record as a whole. The number of employees andthe abruptness and timing of the discharge are among thefactors to be considered.Wiese Plow Welding Co., Inc,123NLRB 616.Jackson, who asserted that he did pass out authorizationcards, related that no supervisor and neither of the Brownbrothers ever saw him passing out authorization cards ordoing anything of that nature. Jackson acknowledged henever had any conversation with the Brown brothers or anysupervisor with respect to who had signed authorizationcards. Jackson's testimony was that all of his conversationsrelative to the Union were away from the plant, after work,at the Rockaway Bar Jackson makes no contention thatany reference was made to the Union at the time he wasadvised of his suspension for 3 days by reason of the eventsof Friday, February 26 It is patent that the Brown brotherswere aware of the union activities in the plant, by reason ofthe petition for election, which was filed on January 25. Itdoes not follow that either Brown was aware of Jackson'sactivity. In fact, Jackson asserted that when he was askedby Chadwick Brown if he knew anything about the Union,in January, he denied such knowledge. Jackson assertedthat he was advised, at the time of his termination, byChadwick Brown, that he was being terminated because hewas working for the Union "and trying to get valuableinformation for them, from the secretary." William F.Brown denied any reference was made to the Union at thetime of discharge, asserting Jackson was advised that hewas being discharged by reason of his effort to obtainconfidentialcompany records, causing the Browns to17 In so finding I am not unmindful of the fact that Chadwick BrowncorroboratedWilliam F Brown as to the reason for the discharge ofJackson I am also aware that Chadwick Brown was self-contradictory on575conclude that they could not trust him. On this conflict IcreditWilliam F. Brown on the basis of demeanoras well asthe plausibility of his recitation in the light of the facts inthe record.17Ihave found an absence of knowledge of Jackson's unionactivities,on the part of Respondent, at the time ofdischarge. However, were I convinced the Browns had suchknowledge I would nevertheless find an absence of thecredibleevidenceessentialtosupport a finding ofdiscriminatorymotivation for the discharge.Long IslandAirport Limousine Service Corp.,191 NLRB No. 16.Accordingly, for thereasons setforth, and on the entirerecord as a whole, I find there is insufficient credibleevidence to support a finding that Respondent wasdiscriminatorily motivated in effectuating the discharge ofJackson. I shall recommend the dismissal of the allegationsof the complaint related thereto.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce, among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer, engaged in commerceand in an activity affecting commerce, within the meaningof Section 2(2), (6), and (7) of the Act.2.Local 141, United Rubber, Cork, Linoleum & PlasticWorkers of Amenca, AFL-CIO, CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By engaging in the conduct set forth in the sectionentitled "Interference,Restraint, and Coercion," to theextent therein found, Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.Respondent, in suspending Marvin W. Jackson onMarch 1, 1971, and in discharging Marvin W. Jackson onMarch 3, 1971, did not engage in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged, and isengaging, in certain unfair labor practices, I shallrecommend that itceaseand desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.In view of the nature of the unfair labor practicescommitted, the commission of like or related unfair laborthematter of his mentionof Jackson'sunion activities at the time ofdischargeMy resolution is based uponan evaluation of the record as awhole 576DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices reasonably may be anticipated. I shall therefore8 (a), (b), and (c), paragraphs 9, 10, 11, 13, 14, and 15, of therecommend that Respondent be ordered to cease and desistcomplaint be, and they are hereby,dismissed.from in any like or related manner infringing upon rightsguaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, upon the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following-RECOMMENDED ORDER isRespondent, Farlow Rubber Supply, Inc., its officers,agents, successors, and assigns, shall.ICease and desist from:(a) Interrogating employees in a manner violative of theprovisions of Section 8(a)(1) of the Act.(b) In any like or related manner interfering with,restraining,or coercing, its employees in the exercise of theright to self-organization, to form labor organizations, tojoin orassistthe above-named Union, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in any otherconcerted activity for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 19592.Take the following affirmative action designed toeffectuate the policies of the Act-(a)Post at its place of business, in Los Angeles,California, copies of the notice attached hereto marked"Appendix." 19 Copies of said notice, on forms to befurnished by the Regional Director for Region 21, shall,after being duly signed by an official representative of theRespondent, be posted by it immediately upon receiptthereof, and maintained by it for 60 days thereafter, inconspicuous places, including all places where notices to itsemployees are customarily posted Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify said Regional Director, in writing, within 20days from the receipt of this Trial Examiner's Decision,what steps Respondent has taken to comply herewith.20 It isfurther recommended that unless, on or before 20 daysfrom the date of the receipt of this Trial Examiner'sDecision, Respondent shall notify said Regional Directorthat it will comply with the foregoing Recommended Order,theNationalLaborRelationsBoardissueanOrderrequiring Respondent to take the aforesaid action.It is alsorecommended that the allegations of paragraph18 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National LaborRelationsBoard, thefindings, conclusions, recommendations, and Recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and Order,and all objections thereto shall be deemed waived for all purposes'y In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board20 In the event this Recommended Order be adopted by the Board, thisprovision shall be modified to read "Notify said Regional Director, inwriting, within 20 days from the date of this Order what steps Respondenthas taken to comply therewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees in a mannerviolative of the provisions of Section 8(a)(1) of the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe right to self-organization, to form labor organiza-tions, to join or assist the above-named Union, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing and toengage in any other concerted activity for the purposeofcollectivebargainingor other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such rights may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment, as authorized bySection 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.FARLOWRUBBER SUPPLY,INC.DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,EasternColumbia Building, 849 South Broadway, LosAngeles, California 90014, Telephone 213-688-5229.